                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                                                             JS-6
                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                       September 4, 2019
 Title      MAHAFFEY LAW GROUP, P.C. V. STEVEN E. PAGANETTI ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING MOTION TO
                       REMAND AND MOTION TO DISMISS

This matter is appropriate for resolution without oral argument. Fed. R. Civ. P. 78(b). The
hearing set for September 9, 2019 is VACATED.

Plaintiff Mahaffey Law Group, P.C. (“MLG”) sued Defendants Steven E. Paganetti
(“Paganetti”) and Wild, Carter & Tipton (“WCT”) asserting the following claims: (1) recovery
of foreclosure on attorney lien on escrowed settlement proceeds; (2) fraud; (3) fraud by
ratification; (4) breach of contract; and (5) conversion. MLG now moves to remand this case
back to Orange County Superior Court. (Mot. to Remand, Dkt. No. 24.) At the same time,
Paganetti moves to dismiss MLG’s claims under Federal Rule of Civil Procedure 12(b)(6).
(Mot. to Dismiss, Dkt. No. 26.)

The Court GRANTS Plaintiff’s motion to remand. The Court REMANDS this case to
Orange County Superior Court. All other pending matters, including Defendant’s motion to
dismiss, are VACATED.

1. BACKGROUND

The following facts come from Plaintiff’s First Amended Complaint (“FAC”) and, at this
stage, the Court assumes they’re true. (See generally FAC, Dkt. No. 19.)




                                    CIVIL MINUTES – GENERAL
                                            Page 1 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                          September 4, 2019
 Title       MAHAFFEY LAW GROUP, P.C. V. STEVEN E. PAGANETTI ET AL.


Plaintiff MLG is a law firm based in Newport Beach, California. (Id. at ¶ 1.) Defendant WCT
is a law firm based in Fresno, California. (Id. at ¶ 3.) Paganetti is an attorney who first worked
for WCT and then for MLG. (Id. at ¶ 2.)

MLG’s claims stem from two fee disputes. Only the second dispute is relevant here. That
dispute concerns a client of Paganetti’s at WCT named John Sanford. (Id. at ¶ 31.) (It’s unclear
how to spell “Sanford” since it’s spelled differently throughout both parties’ briefs.) Once
Paganetti started at MLG, he wanted to continue representing Sanford at MLG. (See id. at ¶¶
32-34.) MLG okayed this request based on Paganetti’s representation that he’d be representing
Sanford under a standard contingency fee agreement. (Id.) Paganetti then sent Sanford a letter
memorializing the fee agreement, which Sanford signed and returned. (Id. at ¶ 43.)

Some time later, Paganetti told MLG that the Sanford matter had settled, yielding a
contingency fee award of $73,326. (Id. at ¶ 47.) Of this amount, Paganetti took home
$65,993.36, while MLG pocketed only $7,332.60. (Id.)

Paganetti later resigned from MLG. (Id. at ¶ 52e.) And after Paganetti resigned, MLG
discovered the Sanford matter hadn’t fully settled. (Id. at ¶ 52.) MLG also found out that the
fee agreement in place with Sanford wasn’t the standard contingency agreement Paganetti
described. Rather, the fee agreement also included an open-ended defense obligation that
eventually cost MLG to incur more than $118,000 in defense costs. (Id. at ¶¶ 51, 63.)

MLG now claims that the $65,993.36 in funds Paganetti received for “settling” the Sanford
matter was supposed to be used to prepay these defense costs. (Other possible factors such as
punitive damages raises the amount involved in this case to over $75,000.) Consequently,
MLG believes Paganetti defrauded MLG of fees rightfully owed to MLG. And because MLG
claims Paganetti had partner-status at WCT when he originally had Sanford sign the fee
agreement at issue here, MLG alleges WCT is jointly liable for Paganetti’s fraud.

2. LEGAL STANDARD

The Constitution provides, in Article III, § 2, that “[t]he judicial Power [of the United States]
shall extend . . . to all Cases . . . between Citizens of different States.” And Congress, in 28
U.S.C. Section 1132(a), has authorized district courts to exercise jurisdiction over “all civil
                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                           September 4, 2019
 Title        MAHAFFEY LAW GROUP, P.C. V. STEVEN E. PAGANETTI ET AL.


actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of
interests and costs, and is between . . . citizens of different States.” Principles of federalism
and judicial economy require courts to “scrupulously confine their [removal] jurisdiction to
the precise limits which [Congress] has defined.” See Shamrock Oil & Gas Corp. v. Sheets, 313
U.S. 100, 109 (1941). “Nothing is to be more jealously guarded by a court than its
jurisdiction.” United States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (citation omitted).
And “[t]o protect the jurisdiction of state courts, removal jurisdiction should be strictly
construed in favor of remand.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal.
2009).

3. ANALYSIS

There’s a little more history to this case bearing mention here. When MLG originally filed this
action in Orange County Superior Court, Paganetti was the only named Defendant. (See
generally Compl., Dkt. No. 1.) And because Paganetti resides in Florida, Paganetti removed to
this Court, asserting diversity jurisdiction. (Notice of Removal, Dkt. No. 1 at 3.) Then
Paganetti moved to dismiss the claims against him. Paganetti’s dismissal motion included a
declaration stating in part:

         I signed the contingency agreement with John Sanford on or about June 19, 2015.
         . . . At the time I signed the agreement I was a shareholder and employee of the
         Law Firm of Wild, Carter and Tipton and authorized to sign the contingency
         agreement with John Sanford on behalf of Wild, Carter and Tipton.

(Decl. of Steven Paganetti (“Paganetti Decl.”), Dkt. No. 11 at ¶ 8.) MLG says this statement,
which reveals Paganetti’s partnership status at WCT when Sanford signed the fee agreement,
meant WCT could be jointly liable for Paganetti’s fraud. (Mot. to Remand at 7.) Thus, WCT
decided to amend its complaint to add WCT as a Defendant. But because WCT is a California
resident for diversity purposes, MLG argues WCT’s presence in this case divests the Court of
its subject matter jurisdiction. (Id. at 3.)

Diversity-destroying amendments like this one are governed by 28 U.S.C. Section 1447(e).
Section 1447(e) provides that “[i]f after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter jurisdiction, the court may deny
                                      CIVIL MINUTES – GENERAL
                                              Page 3 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                         September 4, 2019
 Title       MAHAFFEY LAW GROUP, P.C. V. STEVEN E. PAGANETTI ET AL.


joinder, or permit joinder and remand the action to the State court.” See 28 U.S.C. § 1447(e).
The “permissive” language of Section 1447(e) “clearly gives” district courts discretion to join a
non-diverse defendant. See Newcombe v. Adolf Coors Co., 157 F.3d 686, 691 (9th Cir. 1998).
When deciding whether to permit joinder under Section 1447(e), courts consider the
following factors: (1) “whether there has been unexplained delay in seeking the joinder”; (2)
“whether the statute of limitations would prevent the filing of a new action against the new
defendant should the court deny joinder”; (3) “whether the party sought to be joined is
needed for just adjudication and would be joined under Federal Rule of Civil Procedure
19(a)”; (4) “whether the claim against the new party seems valid”; and (5) “whether joinder is
solely for the purpose of defeating federal jurisdiction.” Clinco v. Roberts, 41 F. Supp. 2d 1080,
1081-82 (C.D. Cal. 1999); see also McGrath v. Home Depot USA, Inc., 298 F.R.D. 601, 607 (S.D.
Cal. 2014) (listing similar factors).

MLG contends that all these factors weigh towards permitting WCT’s joinder here. (Mot. to
Remand at 13-18.) Paganetti, on the other hand, completely ignores these factors and instead
argues MLG fraudulently joined WCT as a Defendant in this case. (Opp’n, Dkt. No. 47 at 3.)

As a preliminary point, it’s clear WCT was not fraudulently joined. Fraudulent joinder occurs
where “the plaintiff could not possibly recover against the party whose joinder is questioned”
even after “all disputed questions of fact and all ambiguities in the controlling state law are
resolved in the plaintiff’s favor.” Padilla, 697 F. Supp. 2d at 1158. Here, MLG makes
allegations that WCT ratified Paganetti’s alleged fraud. (See FAC at ¶¶ 77-101.) These
allegations have both factual and legal support. Thus, resolving all factual and legal ambiguities
in MLG’s favor (as it must), the Court finds MLG could possibly recover against WCT.
Consequently, WCT wasn’t fraudulently joined. And the fact that MLG’s claim against WCT
might later fail doesn’t alter this conclusion. See Padilla, 697 F. Supp. 2d at 1159 (“[A]
defendant is not fraudulently joined . . . simply because the facts and law may further develop
in a way that convinces the plaintiff to drop that defendant.”). So to the extent Paganetti
asserts various merits-based arguments to show fraudulent joinder, those arguments fail.

Turning back to the Section 1447(e) factors, Paganetti’s fraudulent joinder arguments could be
construed under the fourth and fifth factors. Even so, the Court isn’t convinced that MLG’s
claim against WCT is wholly invalid, or that WCT was added solely to defeat federal
jurisdiction. Again, MLG alleges a possible claim against WCT. And MLG asserts it joined
                                     CIVIL MINUTES – GENERAL
                                             Page 4 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                        September 4, 2019
 Title       MAHAFFEY LAW GROUP, P.C. V. STEVEN E. PAGANETTI ET AL.


WCT only because of new facts revealed in Paganetti’s declaration. This explanation squares
with other changes in the amended complaint reflecting MLG’s legitimate belief in WCT’s
potential liability. (See, e.g., FAC at ¶¶ 44, 77-100.) The fact that MLG may generally prefer
state court to federal court doesn’t automatically make its asserted reason for adding WCT
illegitimate. See Dorfman v. Massachusetts Casualty Insurance Company, No. CV 15-06370 MMM
(ASx), 2015 WL7312413, at *10 (C.D. Cal. Nov. 19, 2015) (“Although Plaintiffs also have a
preference for state court, such a preference cannot be construed negatively any more than
[Defendant]’s preference for federal court.”) The Court thus finds the fourth and fifth factors
satisfied. With no other arguments from Paganetti regarding any of the other factors, the
Court finds joinder of WCT appropriate under Section 1447(e).

One last thing. Paganetti agues that this case shouldn’t be remanded because MLG hadn’t
filed proof that WCT was served with MLG’s FAC. (Opp’n at 2.) MLG has since corrected
this error. (See Proof of Service, Dkt. No. 60.) And in any case, the Court may determine
whether it has subject matter jurisdiction over a case even before all Defendants respond,
particularly where, as here, the Court clearly lacks jurisdiction.

The Court thus GRANTS Plaintiff’s motion to remand. Because this divests the Court of its
subject matter jurisdiction, the Court need not rule on Defendant’s pending motion to dismiss
and requests for judicial notice.

4. DISPOSITION

The Court GRANTS Plaintiff’s motion to remand. The Court REMANDS this case to
Orange County Superior Court. All other pending matters, including Defendant’s motion to
dismiss, are VACATED.

At bottom, it’s inappropriate to deny a state court judge the opportunity to hear this state
court case, particularly given that MLG selected the state court and given this Court’s duty to
jealously guard its limited jurisdiction. See Ceja-Prado, 333 F.3d 1046, 1051 (9th Cir. 2003).
                                                                                           : 0
                                                          Initials of Preparer   mku


                                     CIVIL MINUTES – GENERAL
                                             Page 5 of 5
